             Case 1:20-cv-02904-VEC Document 5 Filed 05/27/20 Page 1 of 1
                            MAZZOLA LINDSTROM LLP

   Jean-Claude Mazzola                                                                                 D: 646.216.8585
   jeanclaude@mazzolalindstrom.com                          USDC SDNY                                  M: 646.250.6666


MEMO ENDORSED
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
  May 26, 2020                                              DATE FILED: 5/27/2020
  VIA ECF ONLY

  Hon. Valerie E. Caproni
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

  RE:     1:20-cv-02904-VEC Zhejiang Jinko Solar Co. Ltd. v. Thesan USA Corp.

  Dear Judge Caproni:

  I represent the plaintiff, Zhejiang Jinko Solar, in the captioned. I commenced this action by
  filing the complaint on April 8, 2020. (ECF #1). I have not yet completed service of the
  complaint.

  On April 13, 2020, you noticed this matter for an Initial Pre-Trial Conference to be held this
  Friday, May 29, 2020 (ECF #3). Your notice ordered that a preconference submission be made
  on Thursday May 21, 2020 which I did not do.

  Although, the defendant has not yet appeared, I have been in regular contact with counsel for the
  defendant, Gina Piazza. I believed and do believe that we have reached a settlement. As I
  advised via email with your law clerk, we were very close to finalizing the written agreement, at
  which time I would have filed a notice of dismissal. Ms. Piazza, very graciously, shared with me
  a defect in the proposed settlement agreement that would have impacted my client’s ability to
  enforce the settlement. I am now working with Ms. Piazza to correct the terms of the settlement
  agreement and do expect that it will be finalized shortly.

  Please adjourn the IPTC until Friday, June 26, 2020 to allow for the settlement of this matter to
  be completed. I expect that will be done within the next three weeks and a notice of dismissal
  will be filed. This is the first request for an adjournment. Ms. Piazza has not been consulted on
  this request but will be copied on this letter via email.

  Respectfully yours,       Application GRANTED. The IPTC teleconference
                            is adjourned to June 26, 2020, at 10:30 a.m. The SO ORDERED.
                            parties' joint letter and proposed CMP are due not
                            later than June 18, 2020.
  Jean-Claude Mazzola
                                                                                                                  5/27/2020
  cc:     Gina Piazza, Esq.                                                         HON. VALERIE CAPRONI
                                                                                    UNITED STATES DISTRICT JUDGE
               1350 AVENUE OF THE AMERICAS , SECOND FLOOR, NEW YORK , NEW YORK 10019 T: 646.216.8300
                                            WWW . MAZZOLALINDSTROM . COM
